Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
Acknowledgement is hereby made to the Preliminary Amendment filed 13 October 2020.  Claims 2-24 are new. Claim 1 is cancelled.

Specification
The disclosure is objected to because of the following informalities:
At para. 0214, FIG.’s 25 and 26 are identified as showing manifold interface 2500. However, manifold interface 2500 is depicted in FIG. 37, not FIG.’s 25 and 26.  
Appropriate correction is required.

Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
It appears that claim 23 should be dependent upon claim 20. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited data key interface … configured and arranged to provide a communication interface, in claims 2, 8, 13 and 20.  It is described in the specification at para. 0214 as a data key interface 2540 for interfacing with a corresponding data key in the disposable unit.  However, the specification fails to describe the structure material or acts for performing the functions of the data key interface. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 2, 8, 13 and 20, the limitation “data key interface configured and arranged to interface with a corresponding data key on the manifold of the disposable fluid handling unit” is not supported by the originally filed specification in a manner that reasonably conveys that Applicant had possession of the claimed invention.  The data key interface is described functionally at specification para. 0214 as including a bi-directional communication interface that can read certain types of information from the disposable unit but there are no details as to what structure or material components forms the data key or the communication interface.  There are no hardware, circuits, processors, memory (ROM, EEPROM, FLASH), or any electrical or mechanical components described that functions as the data key or communication interface.  Further, the specification expressly indicates that “[i]n lieu of a data key interface 2540, the base unit 11 or manifold interface 2500 may include other types of interfaces for reading information from the disposable unit and/or writing information to the disposable unit (e.g., RFID, bar code reader, smart key interface)” indicating that the recited data key interface may be SOMETHING OTHER THAN an RFID, bar code reader or smart  key interface.   The question of what exactly performs the functions of the data key and data key interface remains.   The disclosure simply does not support this limitation in a manner that reasonably conveys possession of the subject matter. 



Claims 2-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, 8, 13 and 20, claim limitation “data key interface configured and arranged to interface with a corresponding data key on the manifold of the disposable fluid handling unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the reasons set forth above in the rejection under 35 U.S.C. 112(a), or (pre-AIA ), first paragraph. The corresponding indefiniteness of the recited limitation makes determining the intended scope and coverage of the claims unclear.  In re Donaldson Co., 29 USPQ2d 1845, 1850 (Fed. Cir. 1994). 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 20, 21 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vilks (U. S. Patent No. 6077055).
Regarding claim 20, Vilks discloses a fluid pumping system 100 comprising a disposable fluid handling unit 104 configured and arranged to couple with a base control unit 102 of the fluid pumping system 100 (FIG.’s 1A-12, col. 3, lls. 12-25,  cassette 104 and control module 102): 
the base control unit 102 including a manifold interface 178 (FIG. 4, col. 3, lls. 27-30) for coupling a manifold (FIG. 5, formed by pump surface 104, pressure plate 114 and tubing interfaces of cassette 104) of the disposable fluid handling unit 104 to the base control unit 102 (FIG. 5, shown); 
the manifold interface 178 comprising a data key interface 208 (FIG.s 4-8, col. 5, lls. 25-35, identification sensor 208 is interpreted as an equivalent to Applicant’s disclosed data key interface) configured and arranged to interface with a corresponding data key on the manifold 140 (col. 5, lls. 50-65, “identification projection 140”; “cassette may have additional identification projections” – interpreted as forming equivalent to disclosed data key of the date key interface) of the disposable fluid handling unit 104; 
wherein the data key interface 208 is configured and arranged to provide a communication interface through which a controller of the base control unit 102 can read information from the data key 140 on the manifold of the disposable unit 104 (col. 5, lls. 34-40 & 50-65, inter alia, “identification sensor 208 is connected to a processing unit in the control module 102 … control module 102 will perform a check before operating” – processing unit forms recited controller).
Re. claim 21, Vilks discloses the information from the disposable fluid handling unit 104 read by the controller of the base control unit 102 via the data key interface 208 comprises one or more of a serial number, a model number (col. 5, lls. 55-65, “identification projections to indicate a specific type of cassette” – type of cassette is considered to be a serial or model number under broadest reasonable interpretation of the term), an expiration date, or prior usage information.
Re. claim 24, Vilks discloses the controller is configured and arranged to prevent the fluid pumping system from operating if the data key interface is not connected to the data key, if the data key is absent, if the disposable unit does not have a pre- determined serial or model number, if the disposable unit has exceeded a pre-determined expiration date, or if the disposable unit provides data that it has already been used (col. 5, lls. 35-40, [i]f the identification sensor 208 becomes deactivated during operation, the control module 102 will cease operation”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilks (U. S. Patent No. 6077055) in view of Hickle (International Patent Publication No. WO 02/095675).
As to claim 22, Vilks is discussed above but is silent as to the data key interface is configured and arranged to provide bi-directional communications between the controller and the data key.  Vilks identification sensor 208 reads information embedded on the cassette 104.  However, providing a digital two-way communication interface allowing data to be written to the cassette would be within the level of ordinary skill in the art.  In this regard, Hickle teaches using a read/writable RFID system using tags on medical supplies to provide identification data (Abstract, p. 7, lls. 7-20, “non-contact, non-volatile, read/write radio frequency identification”).  In this case, a cassette is medical supply.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace Vilks identification arrangement with a read/write RFID system since doing so would predictably provide the ability to encode identification data onto the cassette with expected results, Id.  The use of the read/write RFID system of Hinckle in the combination of Vilks is considered a simple substiture of one known identification interface for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Notes on Prior Art Rejections
Claims 2-19 and 23 are not presently rejected over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pastrone (U. S. Patent No. 5431627) discloses another type of cassette identification system. 
Tracey et al. (U. S. Patent Application Publication No. 2005/0095154) discloses a pneumatic infusion pumping machine with disposable cassette representative of the state of the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746